


Exhibit 10.23

 

SECOND AMENDMENT TO PATHOLOGY SERVICES AGREEMENT

 

THIS SECOND AMENDMENT TO PATHOLOGY SERVICES AGREEMENT (this “Amendment”) is made
and entered into as of January 1, 2014, by and between VERACYTE, INC.
(“Veracyte”) and THYROID CYTOPATHOLOGY PARTNERS, P.A. (“Pathologists”).

 

RECITALS

 

A.  Veracyte and Pathologists are parties to that certain Pathology Services
Agreement dated November 12, 2010 between Veracyte and Brazos Valley Pathology,
P.A. (the “Original Agreement”), as assigned to Pathologists on May 18, 2011 and
as amended by the First Amendment to Pathology Services Agreement between
Veracyte and Pathologists dated as of December 19, 2012 (the “First Amendment”;
the Original Agreement, as assigned to Pathologists and as amended by the First
Amendment is referred to herein as the “Agreement”), pursuant to which
Pathologists provide certain professional pathology services to Veracyte.

 

B.  Section 7 of the First Amendment adds Section 8(d)(iv) to the Agreement to
permit Pathologists to use and occupy portions of certain premises leased to
Veracyte. Veracyte and Pathologists wish to amend the Agreement to set forth
further additional terms and conditions related to Pathologists’ use and
occupancy of those premises.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.  Use and Occupancy of Premises.  Effective as of January 1, 2013,
Section 8(d)(iv) of the Agreement is hereby amended, in its entirety, to read as
follows:

 

“(iv)  Pathologists shall be entitled to use one or more offices as mutually
agreed from time to time in office space leased by Veracyte at 12357 A Riata
Trace Parkway, Building 5, Austin, Texas 78727 (the “Premises”), pursuant to the
Lease Agreement dated November 28, 2012 between Riata Holdings, L.P. and
Veracyte (as amended from time to time, the “Lease”). Commencing on May 1, 2013,
Pathologists shall reimburse Veracyte the proportionate share, including common
areas, (based on the ratio of office space used by Pathologists relative to the
total space leased by Veracyte) of Veracyte’s actual out-of-pocket occupancy
costs for such space including base rent and operating expenses. Pathologists
acknowledges that it has reviewed the Lease. Pathologists shall comply with all
of the terms and conditions of the Lease, and, in the event a default under the
Lease arises from any act or omission of Pathologists or its employees, agents
or invitees, then (1) Pathologists shall promptly cure such default, and
(2) Pathologists shall indemnify, defend and hold Veracyte harmless from all
losses, costs, liabilities and damages (collectively, “Claims”) arising from
such act or omission, including any Claims by the landlord under the Lease.
Without limiting the generality of tbe foregoing, Pathologists shall obtain the
following insurance coverages: commercial general liability insurance (including
property damage, bodily injury and personal injury coverage) in amounts of
$1,000,000 per occurrence, $2,000,000 annual aggregate; with an additional
$1,000,000 in umbrella

 

--------------------------------------------------------------------------------


 

coverage; commercial auto liability insurance covering automobiles owned, hired
or used by a Permitted Occupant in carrying on its business at the Premises with
limits not less than $1,000,000 combined single limit for each accident; and
workers’ compensation insurance.

 

2.  Agreement in Full Force and Effect.  Except as provided above, the Agreement
is unmodified hereby, and, as modified by this Amendment, the Agreement remains
in full force and effect.

 

3.  Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all such counterparts together shall constitute one and the same instrument. The
execution of facsimiles and/or PDF (i.e., email) versions of this Amendment
shall be binding on the parties hereto.

 

IN WITNESS WHEREOF, Veracyte and Pathologists have executed this Amendment as of
the day and year first above written.

 

 

THYROID CYTOPATHOLOGY
PARTNERS, P.A. , a Texas professional
association

 

VERACYTE, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Tom Traweek

 

By:

/s/ Shelly D.Guyer

 

 

 

 

 

Name:

Tom Traweek

 

Name:

Shelly D.Guyer

 

 

 

 

 

Title:

President, TCP

 

Title:

CFO

 

2

--------------------------------------------------------------------------------
